DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Claims 1-10 in the reply filed on 12/22/2021 is acknowledged.
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/22/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3: it is unclear what structure is being required/implied by the limitation requiring that the splined shaft is capable of generating a self-centering effect.  While there is no prohibition on functional claiming

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0159145 to Nagata et al. (“Nagata”).
-From Claim 1: Nagata discloses a joint assembly for use in a vehicle, the assembly comprising:
an inner member 26;
an outer member 24; and
a splined shaft 30, the splined shaft connected to the outer member, wherein the spline is capable of applying torque originating from a gear box of the vehicle to the outer member.
-From Claim 2: Nagata discloses wherein the splined shaft comprises an involute spline 37.
-From Claim 3: Nagata discloses wherein the splined shaft is capable of generating a self- centering effect.
-From Claim 4: Nagata discloses wherein the assembly connects directly with a gearbox (para. 0068).
-From Claim 5: Nagata discloses wherein the inner member connects directly with a wheel 1.
-From Claim 6: Nagata discloses wherein the outer member comprises a clip interface 33.
-From Claim 7: Nagata discloses wherein the clip interface is capable of making contact with a clip 32 and wherein the clip holds the joint assembly in place.
Claim 8: Nagata discloses an O-ring gland 33.
-From Claim 9: Nagata discloses wherein the splined shaft 30 fits within a splined hub 38 of a planetary carrier.
-From Claim 10: Nagata discloses wherein the splined shaft 30 defines an outer diameter of the assembly.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, as the cited references include structure similar to that of the presently claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J WILEY whose telephone number is (571)270-7324. The examiner can normally be reached Mon-Fri, 9am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 5712705281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DANIEL J WILEY/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        3/24/2022